

116 HR 8537 IH: To direct the Administrator of the Small Business Administration to modify any caps on emergency EIDL advances to certain veterans service organizations, and for other purposes.
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8537IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Golden (for himself and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to modify any caps on emergency EIDL advances to certain veterans service organizations, and for other purposes.1.Amount of emergency EIDL advances for certain veterans service organizationsNotwithstanding any other provision of law, the Administrator of the Small Business Administration shall ensure that a veterans service organization with not more than one employee that applies for an advance under section 1110(e) of the CARES Act (15 U.S.C. 9005(e)) is not subject to a cap on such advance that is less than $5,000.